DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7, 19 & 20 recites structure and is therefore, a system.  The claims recite mirrors and a server.  The structure listed before, as drafted, is a system that under its broadest reasonable interpretation, is nothing more than the structure used to carry out the function.  The claim encompasses a plurality of mirrors communicating with a server where information is stored.  Claims 10-18: These claims recite steps and therefore, is a process therefore, is a method. The claim(s) recite(s) “storing…, and “sharing…  The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or organizing human activity but for the recitation of “a plurality of smart mirrors”, “server” and “processor”.  This is nothing more than the structure used to carry out the function.  For example, but for the “a plurality of smart mirrors”, “server” and “processor”, the claim sharing and storing of information which can be done in the mind and/or written on paper.  The mere nominal recitation of by a “a plurality of smart mirrors”, “server” and “processor” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human mind or via paper and pen.  
Step 2A Prong Two: The claim recites the additional elements of 1) using a processor, plurality of smart mirrors and a server to storing and share information.   This judicial exception is not integrated into a practical application because the limitations can be performed in the mind, be written on paper or an act performed by a human. The processor, plurality of smart mirrors and a server in both steps is recited at a high level of generality, i.e., processor, plurality of smart mirrors and a server are performing a generic computer function of storing and sharing data.  This generic processor, plurality of smart mirrors and a server limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curiouser Products Inc. in view of KO et al. (U.S. Publication Number 2016/0144236).
Referring to claims 1 & 10, Curiouser Products Inc. discloses a smart mirror and a smartphone (paragraphs 0190 & 0194); and a server configured to communicate with at least one smart mirror (paragraph 0194), wherein exercise-related information of an exercise performed by a user in the at least one smart mirror among the plurality of smart mirrors is stored in the server (paragraphs 0201), and wherein remaining smart mirrors among the plurality of smart mirrors is configured to share the exercise-related information stored in the server (paragraphs 0201-0205) and wherein the exercise-related information further includes body history information generated through comparison of the body measurement information measured by a first smart mirror of the plurality of smart mirrors and the body measurement information measured by a second smart mirror of the plurality of smart mirrors (paragraphs 0008, 0135, 0136, 0138, 0143, 0177, 0179, 0188 & 0189 & 0282: First segment, second segment, heart rate and video images recorded by camera).  Curiouser Products INC doesn’t explicitly discloses a plurality of smart mirrors.  However, KO et al. teaches that a smart mirror and Smartphone are interchangeable.  Therefore, that means that are a plurality of smart mirrors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a where a smart mirror and smartphone are interchangeable to form a plurality of smart mirrors, as disclosed by KO et al., incorporated into Curiouser Products Inc. in order to provide exercise information.
Referring to claims 2 & 11, Curiouser Products, INC. discloses wherein the exercise- related information includes body measurement information of the user measured by the at least one smart mirror among the plurality of smart mirrors (paragraphs 0188 & 0189 & 0282).
Referring to claims 3 & 12, Curiouser Products, INC. discloses wherein the body measurement information include at least one of a somatotype measurement information (paragraph 0269) and muscle measurement information of the user.
Referring to claims 4 & 13, Curiouser Products, INC. discloses wherein the exercise- related information further includes body history information generated through comparison of the body measurement information measured by a first smart mirror of the plurality of smart mirrors and the body measurement information measured by a second smart mirror of the plurality of smart mirrors (paragraphs 0008 & 0282).
Referring to claims 5 & 14, Curiouser Products, INC. discloses wherein the exercise-related information further includes exercise information generated by the server based on the body measurement information (paragraphs 0188 & 0189 & 0282).
Referring to claims 6 & 15, Curiouser Products, INC. discloses wherein the exercise- related information further includes a progress of the exercise performed by the user in at least one of the plurality of smart mirrors (paragraphs 0234).
Referring to claims 7 & 16, Curiouser Products, INC. discloses wherein the server is configured to store user information for user authentication (paragraphs 0257 & 0268).
Referring to claims 8 & 17, Curiouser Products, INC. discloses wherein the exercise- related information is shared with a mobile device of the user through user authentication in addition to the plurality of smart mirrors (paragraphs 0257 & 0268).
Referring to claims 9 & 18, Curiouser Products, INC. discloses wherein each smart mirror includes: a capturing device configured to capture the user reflected in a mirror (paragraph 0269); a user interface configured to input information required for user authentication (paragraphs 0257 & 0268); and a display configured to display the information (paragraph 0136).
Referring to claim 19, encompasses claims 1, 2, 4, 5, 6 & 9 above.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.  The applicants respectfully disagree and, as discussed in detail below, submit that the claims recite patent eligible subject matter. Pursuant to M.P.E.P. § 2106(d)(1), a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. For example, the claimed subject matter may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology. In Applicant’s systems, exercise-related information is stored in the 'server'. In addition, in the present invention, the sharing of exercise-related information is made for the exercise- related information ‘stored in the server’. Therefore, contrary to the point of the examiner, ‘storing’ and ‘sharing’ of the exercise-related information in the present invention is not done in the mind of humans, nor is it written on paper (by using a pen). Therefore, respectfully, the Examiner's point is unreasonable. As Applicant’s claimed subject matters integrate the alleged judicial exception into a practical application because they improve the relevant existing technology, they are not directed to the alleged judicial and therefore recite patent eligible subject matter. In view thereof, withdrawal of the rejection is requested. 
However, the Examiner questions that the invention demonstrates that it improves the relevant existing technology.  The applicant just gives a blanket statement with no support to the notion.  Further, the phrase “stored in the server”.  So, this phrase essentially can be done on paper.  Storing the information on paper (i.e. writing it down).  In addition, this server is doing nothing more and/or adding anything significantly more.  The server is serving is standard purpose of storing information.  Nothing extraordinary is being done in this case.  Therefore, the claims are still ineligible.
Further, the applicant states that the cited documents, whether considered alone or in combination, simply fail to teach or suggest Applicant’s claimed amended claim language.  The Examiner has cited paragraphs to show that the claimed limitations are shown in the prior art.  Further, the applicant argues that the cited reference Curiouser Products Inc. merely discloses representing the change in heart rate as a representative score by comparing the heart rate in the first segment and the heart rate in the second segment of a single exercise video. This is clearly distinct from Applicant’s claimed systems.  The Examiner can not find the importance of “a single exercise video”.  Even though, the Examiner has made citations above, the claims do not recite where anything has to be multiple videos or anything of the such.  Therefore, the claims are still rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715